     Case 3:17-cv-00601-MHL Document 170 Filed 12/23/19 Page 1 of 9 PageID# 2865



 1
                                                                                           DEC 23 201)
                              IN THE UNITED STATES DISTRICT COURT

2                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                            RICHMOND. VA

3
                              FOR THE EASTERN DISTRICT OF VIRGINIA

4                                         RICHMOND DIVISION

5
     ROBERT DAVID STEELE,et al..                        Case No.: 3:17-cv-00601-MHL

6
                     Plaintiff,
7
                                                        RESPONSE TO PLAINTIFF'S REPLY TO
     vs.

8
                                                        DEFENDANT'S MOTION TO DISQUALIFY
                                                        COUNSEL FOR PLAINTIFF
     JASON GOODMAN,et al..
9

                     Defendant
10


11
     RESPONSE TO PLAINTIFF'S REPLY TO DEFENDANT'S MOTION TO DISQUALIFY
12
                                      COUNSEL FOR PLAINTIFF

13


14          Defendant Jason Goodman Pro Se respectfully submits this response to Plaintiff's reply

15
     to Defendant's Motion to Disqualify Counsel for Plaintiff.
16


17
     I hereby attest that the pleadings herein are accurate and true under penalties of peijury. Further,
18


19
     I hereby attest that the attached exhibits are accurate and true copies of source documents as

20   described.

21
     Signed this 20"' day of December 2019
22


23


24
                                                                     Jason Goodman, Defendant, Pro Se
25
                                                                                  252 T"* Avenue Apt 6j
                                                                                  New York, NY 10001
26                                                                                       (323)744-7594
                                                                         Irullvacrowdsourcelhetrullnu'i.
27


28
     RESPONSE TO PLAINTIFF'S REPLY TO DEFENDANT'S MOTION TO DISQUALIFY COUNSEL FOR
     PLAINTIFF - 1
     Case 3:17-cv-00601-MHL Document 170 Filed 12/23/19 Page 2 of 9 PageID# 2866



 1                                           INTRODUCTION

2
            Plaintiffs reply goes to great lengths, even ignoring facts, in its attempt to frame the
3
     Motion to Disqualify as a strategic effort to remove Counsel for Plaintiff without cause or
4

     evidence. Nothing could be further from the truth. Plaintiffs own IRS 990 submission declares
5


6    that Plaintiff is not paying legal fees and is represented in this matter on a contingency basis. In

7    conducting research during the course of this legal matter. Defendant has learned it is highly
8
     unusual for lawsuits outside the personal injury category to be handled on contingency. Counsel
9
     for Plaintiff Steve S. Biss("Biss") is in a regular practice ofengaging in contingency fee-based
10

     litigation outside the realm of personal injury. Legal experts and journalists across the country
11


12   have scrutinized the numerous lawsuits brought by Biss and have concluded he is most likely in

13   a regular practice ofengaging in contingency fee-based litigation, in possible defiance ofFEC
14
     laws and outside the realm of personal injury fhttns://thcwcck.coin 'specdreads/884393/hci cs-
15
     ho\v-leual-expeils-siispecl-de\ in-nunes-pavinu-manv-lawsiiits'). Biss has a long history of
16

     serious ethical violations. Biss also has a financial motivation to win this case that supersedes
17


18   that of an attorney on retainer. Biss is in a regular practice of bringing lawsuits for exorbitant

19   sums, in which he makes claims and filings that are highly criticized by legal analyst's,journalist
20
     and his peers in the legal community.
21
     (https://www.washingtonpost.com/politics/2019/03/19/ridiculousness-devin-nunes-suing-devin
22

     nunes-cow-what-it-really-signals/)
23


24           Plaintiffs response to the Motion to Disqualify Counsel for Plaintiff underscores the

25   need to call both Steven S. Biss and his wife and paralegal Tanya Cornwell("Cornwell")as
26
     witness to answer questions under oath with regard to email exchanges with third parties that
27
     have been in communication with Plaintiff. Because Biss and Cornwell by law cannot testify
28
     RESPONSE TO PLAINTIFF'S REPLY TO DEFENDANT'S MOTION TO DISQUALIFY COUNSEL FOR
     PLAINTIFF - 2
     Case 3:17-cv-00601-MHL Document 170 Filed 12/23/19 Page 3 of 9 PageID# 2867



 1   against one another, both oftheir sworn testimonies will be required to learn the true facts relatec
 2
     to email exhibits previously presented with hearsay exemptions.
 3
                                        REPLY TO ARGUMENT
 4

            For the reasons stated in the original motion to Disqualify [ECF No. 165], Steven S. Biss
 5


6    and his law firm should be disqualified. Plaintiffs response cites Defendant's failure to name

 7   Cornwell in Rule 26(a)(1) disclosures[ECF No. 125] filed with the court on June 17,2019 as
 8
     reason to deny disqualification under the advocate-witness rule and also as an indicator of
9
     Defendant's alleged improper motive. Defendant did not learn of Comwell's involvement until
10

     July of2019, well AFTER Defendant filed the Rule 26(a)(1) disclosures.
11


12          Defendant Goodman,Pro Se is not an attorney and is not easily able to formulate or

13   execute legal strategies and defenses. After weeks of review. Defendant learned significant facts
14
     and details from the email evidence provided by Manual Chavez, III ("Chavez")in July 2019.
15
     Reviewing the evidence and understanding its content, learning about the advocate-witness rule
16

     and how it applies in this matter and drafting the Motion to Disqualify took considerable time
17


18   and effort on Defendant's part despite being done as quickly as possible.

19          The existence ofthe email exchanges and the nature ofthe content and related parties,
20
     when viewed in the context of corroborating events that verify the truthfulness ofthe information
21
     in the emails show there is more than the "mere possibility of a conflict." Carter v. Virginia
22

     Department of Game and Inland Fisheries, 2017 WL4413192,at * 7(E.D. Va. 2017)(quoting
23


24   Richmond Hilton Assocs. v. City of Richmond,690 F.2d 1086,1089(4th Cir. 1982)). Biss and
25   his wife orchestrated a scheme to sue Goodman via third parties and benefit through contingency
26
     payments. Biss and Cornwell must be called as witnesses to answer questions under oath with
27
     regard to their email communications provided by Chavez.
28
     RESPONSE TO PLAINTIFF'S REPLY TO DEFENDANT'S MOTION TO DISQUALIFY COUNSEL FOR
     PLAINTIFF - 3
     Case 3:17-cv-00601-MHL Document 170 Filed 12/23/19 Page 4 of 9 PageID# 2868



 1                   A. RULE 3.7

2
                         1. Plaintiffs Counsel IS a Necessary Witness
 3
             Biss with the cooperation of his wife and paralegal were principal actors in a conspiracy
4

     to stir up litigation and bring multiple lawsuits against Goodman for profit. Email
 5


6    communications provided by Chavez and corroborating circumstances that prove their

 7   truthfulness make it necessary to call Biss and Comwell to answer questions under oath about
8
     these email communications. Plaintiff argues that relevant evidence can be obtained elsewhere
9
     but this is not true. No other individual or source can provide evidence or testimony under oath
10

     as to the motivations and specific actions of Biss or Cornwell, other than Biss and Comwell
11


12   themselves. Plaintiff attempts to redirect attention to what Plaintiff has called a "smear

13   campaign" claiming that unidentified witnesses ofthis alleged campaign would have evidentiary
14
     knowledge of Biss and Corwell's personal or business email communications. This hypothesis
15
     makes no sense and is not true or accurate.
16

                        2.   SUBSTANTIAL HARDSHIP ON PLAINTIFF
17


18                   Plaintiffs claims of undue hardship are insufficient. This is not a complex case

19   requiring an attomey with any particular specialty such as patent law, intellectual property,
20
     securities fraud or medical malpractice. Discovery is ongoing and depositions have been taken
21
     as yet. No hearings beyond the pre-trial scheduling conference have taken place and any
22

     competent attomey could step in to represent Plaintiff. This is a defamation case and there is
23


24   nothing particularly complex about it that would put it outside the scope of any Virginia attomey

25   that Plaintiff could retain. Biss does not assert any particular specialty or carry any official
26
     certifications or degrees qualifying him beyond any other lawyer. Biss is a general business
27


28
     RESPONSE TO PLAINTIFF'S REPLY TO DEFENDANT'S MOTION TO DISQUALIFY COUNSEL FOR
     PLAINTIFF - 4
     Case 3:17-cv-00601-MHL Document 170 Filed 12/23/19 Page 5 of 9 PageID# 2869



 1   lawyer and any other general business lawyer could pick up Plaintiffs case upon Biss' necessary
 2
     disqualification.
 3
                         3. RULE 3.7(b)
 4

                     It is Defendant's opinion that Plaintiff is grasping at straws in a desperate attempt
 5


 6   to avoid acknowledging the damning evidence ofconspiracy contained in the emails provided by
 7   Chavez and subsequent events that corroborate the truthfulness of information contained in them
 8
     Defendant is convinced that truthful testimony provided by Biss and Cornwell will prove beyond
 9
     a doubt the existence ofthe alleged conspiracy and multiple unethical actions undertaken by
10

     them as principal actors in that conspiracy. Testimony under oath with regard to these matters
11


12   will decimate Plaintiffs credibility and case, and would therefore be considered prejudicial to
13   Biss' client.

14
                         4. RULE 4.2
15
             Plaintiffs response to this allegation is perhaps the clearest example of Plaintiff himself
16

     underscoring the need to disqualify Biss and call Biss as a witness. Plaintiffs statements about
17


18   the Rule 4.2 allegation is in fact, an acknowledgement of Defendant's claim. Rule 4.2 provides
19   no specificity that communication need be "direct" as Plaintiff states, it speaks only to
20
     communication and must be presumed to include intentional indirect attempts to inappropriately
21
     communicate. This response does not deny Defendant's allegation, rather it qualifies the
22


23
     communication and attempts to explain them away with deceptive language. Given the other

24   two parties to this communication are non-parties to this case who have also engaged in
25   deception, harassment and stalking of Defendant and each have taken efforts to hide their
26
     locations, true identities and other details about themselves, they are not suitable witnesses and
27
     cannot be reasonably expected to give true and accurate testimony to the facts in these matters.
28
     RESPONSE TO PLAINTIFF'S REPLY TO DEFENDANT'S MOTION TO DISQUALIFY COUNSEL FOR
     PLAINTIFF - 5
     Case 3:17-cv-00601-MHL Document 170 Filed 12/23/19 Page 6 of 9 PageID# 2870



 1   Even if they were to be called as witnesses, they cannot be reasonably expected to testify as to
 2
     what Biss' intent might have been in initiating this indirect, but clearly inappropriate
 3
     communicating with co-Defendant Patricia Negron through intermediaries.
 4

                                               CONCLUSION
 5


 6           Plaintiffs allegation that the motion to disqualify is a "tactical ruse" is so far from the

 7   truth and so unsupported by the facts and evidence ofthis matter, it can only be categorized as a
 8
     desperate attempt to hide from the harsh reality now facing Plaintiff. The alleged conspiracy is
 9
     real, and it involves those named by Defendant, including Counsel for Plaintiff Biss and his
10


11
     Paralegal and wife Cornwell. Goodman's goal in disqualifying Biss is not to "force Plaintiff to

12   find another lawyer" but rather to learn the true nature of Biss and Comwell's unethical

13   manipulation of the parties and evidence directly related to this legal matter. The response to the
14
     motion to disqualify represents a weak and desperate attempt ofa guilty party to sidestep justice.
15
     For the reasons stated above, Biss must be disqualified
16


17


IS   I hereby attest that the pleadings herein are accurate and true under penalties of perjury. Further,

19   I hereby attest that the attached exhibits are accurate and true copies ofsource documents as
20
     described.
21
     Signed this 20"" day ofDecember 2019
22


23


24
                                                                      Jason Goodman, Defendant, Pro Se
25
                                                                                   252 T"* Avenue Apt 6j
                                                                                    New York, NY 10001
26
                                                                                          (323)744-7594
27                                                                        truth a crowdsourcethetriilh.ori.

28
     RESPONSE TO PLAINTIFF'S REPLY TO DEFENDANT'S MOTION TO DISQUALIFY COUNSEL FOR
     PLAINTIFF - 6
    Case 3:17-cv-00601-MHL Document 170 Filed 12/23/19 Page 7 of 9 PageID# 2871

                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRIGINIA
                                              RICHMOND DIVISION




      ROBERT DAVID STEELE,et al.,
                                   Plaintiff(s),


                                                                                           3:17-cv-00601-MHL
                                                                    Civil Action Number:

      JASON GOODMAN,et al.
                                   Defendant(s).


                                LOCAL RULE 83.1(M)CERTIFICATION

I declare under penalty of perjury that:
                                                                  Response To Plaintiffs Reply to Defendant's
No attorney.has prepared,
                       .       'j.
                          or assisted in the preparation of^ Motion to Disqualify Counsel for Plaintiff

  JASON GOODMAN
Name o£Pru Se P^ly (Piiiit ui Type)—


SignatlJ^c ofPw Se Party

Executed on: December 20,20              (Date)

                                                             OR



The following attorney(s) prepared or assisted me in preparation of.
                                                                            (Title of Document)

(Name of Attomey)


(Address of Attomey)


(Telephone Number of Attomey)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            .(Date)
Case 3:17-cv-00601-MHL Document 170 Filed 12/23/19 Page 8 of 9 PageID# 2872




        Circuit Court for.Eastern Divislion Viroinia                                              Case No.3:17-cv-601-MHL
                                                             CHyorCounly
        Robert David Steels and Earth Intelligence Networ
                                                                                  Jason Goodman
        Name                                                                      Name
        1100S LANGTON ARMS CT                                               VS. 252 7th avenue                                 6s
        StreetAddress                                        ApL#                 StreetAddiass                                 Apt#
        OAKTON,                 VA     32124       (5711 320-8573                 New York              NY    10001   (323 1 744-7594
        CHy                             ZipCode       Area Teiepliane             City                  State ZipCode Area          Telephone
                                                      Code                                                              Code
                                                                                                     Dsfendant




                                                     CERTIFICATE OF SERVICE
                                                                    (DOMREL58)


                  I HEREBY CERTIFY that on this 20                              day of.                               , 2019         .acopy

                  of the document(s)entitledJ                Responsetoplaintiffsreplytodefendantsmotiontodisqualifycounsel
                                                             forpi aimtiff
                                                                                                        Title of Document(s)
                                                                                was/were mailed, postage prepaid to:
                  Steven S Biss
                  Opposing Party or HIs/Her Attorney
                  300 West Main Street Suite 102

                  Address

                        Charlottesville                         VA                     22903
                                                                        state                     —Hp



                                         December20,2019
                                        Date




                                                                         Page 1 of 1
                                                                                                             DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 170 Filed 12/23/19 Page 9 of 9 PageID# 2873




        Circuit Court for Eastern Divistion Viroinia                                              Case No.3:17-cv-601-MHL
                                                              Ci^orCounly
        Robert David Steels and Earth Intelligence Networ
                                                                                  Jason Goodman
        Name                                                                      Name
        11005 LANGTON ARMS CT                                               VS. 252 7ih avenue                                   6s
        Slri^AddiasS                                        - Apt»                StreetAddress                                 Apt#
        OAKTON,                 VA     22124       (5711 320-8573                 New York                NY    10001   (323 t 744-7594
        City                   State    ZipCode       Area Teiephane             Cit/                     Slate ZipCode Area          Teiepitone
                                                      Code                                                                Code
                             PbintSf                                                                 Defisndant




                                                     CERTIFICATE OF SERVICE
                                                                     (DOMREL58)


                  1 HEREBY CERTIFY that on this so                              day of.                                 , 2019         .acopy
                           j                                  RESPONSE TO PLAINTIFFS REPLY TO DEFENDANT'S MOTION TO DISQUALIFY
                 01 the document(s)entitled                   nmiKigpi fap pi aimtifp
                                                                                                          Title of Document(s)
                                                                               was/were mailed, postage prepaid to:
                  Terry Frank Kaufman & Canoles
                  OpposingPartyorHis/HerAttomey
                  1021 E. Cary Street, 14th Floor
                  Address

                        Richmond                                 VA                  23219
                 6ily      —^                                          Otate                        Zip




                                         December20. 2019
                                        Date
                                                                                     7^




                                                                       Page 1 of 1
                                                                                                               DR58- Revised 13 February 2001
